Citation Nr: 1126088	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-20 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for cervical spondylosis with myelopathy.  

2.  Entitlement to a total disability rating due to individual employability resulting from service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied entitlement to service connection for cervical spondylosis with myelopathy and TDIU.

The Veteran and his spouse provided testimony before the undersigned Acting Veterans Law Judge during a videoconference hearing in March 2010.  A transcript is of record.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Cervical spondylosis with myelopathy was incurred as a result of an in-service combat-related injury.  


CONCLUSION OF LAW

Cervical spondylosis with myelopathy was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat Veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the Veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA "shall accept the Veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case a factual presumption arises that the alleged injury or disease is service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of a current disability and of a nexus between service and the current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he developed cervical spondylosis with myelopathy as a result of an in-service injury incurred during active duty in the Republic of Vietnam (Vietnam) after a land mine exploded under his armored personnel carrier.  The Veteran stated that he had neck pain immediately following the incident and that he has had varying degrees of neck pain over the years ever since.  

The evidence of record clearly demonstrates the current diagnosis of cervical spondylosis with myelopathy based upon private and VA physical examinations and diagnostic testing.  Therefore, the first element of service connection has been established.  

As explained above, where a Veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran's DD 214 demonstrates that he earned a Combat Infantry Badge, Bronze Star Medal and Purple Heart during active duty, which included nearly 10 months in Vietnam.  His reports of exposure to the explosion are consistent with the circumstances of his service in combat, and occurrence of the event and resulting injury are presumed.

The remaining question is whether there is a nexus between the current disability and the injury in service.  The post-service records show a significant gap between service and the first complaints or treatment of neck pain, spanning almost 30 years.  The Board recognizes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence weighing against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Veteran explained during the March 2010 hearing that he did not know that the neck symptoms he experienced over the years could be connected to an actual injury and he assumed they were symptoms related to aging or sleeping in the wrong position.  

The Veteran stated during the Board hearing that he experienced neck pain immediately following the in-service incident and that he continued to experience varying degrees of neck pain since then.  His wife testified that the Veteran had complained of neck pain ever since they were married in 1976, about five years post-discharge.  

Moreover, the Veteran submitted a private medical record from his treating physician, Dr. E.R., dated in June 2008.  The physician stated after reviewing the medical history with the Veteran that it was reasonable that the injury sustained in Vietnam may have contributed to his subsequent development of cervical spinal stenosis and myelopathy.  The physician stated that this was due to the nature of the injury, in which the Veteran was thrust upward with such a force that rendered him unconscious, and the fact that it immediately caused neck pain.  The physician concluded that such an injury may have predisposed him to later development of the cervical stenosis and myelopathy.  

The Board recognizes that in Obert v. Brown, the Court held that a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.  Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  Nevertheless, the Board finds that the rationale provided for the opinion is probative and at the very least adds weight to the Veteran's reports of continuity of symptomatology.  

The Board also recognizes that the Veteran received a VA spinal examination in May 2009, where the examiner provided a negative nexus opinion.  However, the VA examination report and opinion is found to be inadequate for the purpose of determining the etiology of the Veteran's current disability.  The VA examiner did not take into consideration the Veteran's reports of the in-service injury and neck pain immediately following the injury.  Furthermore, the examiner did not provide a rationale for the opinion provided, other than pointing to the absence of evidence demonstrating an in-service injury.  The examiner clearly did not consider or was not aware of the combat presumption, which is applicable in this case.  

The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

Therefore, the Board finds that the probative evidence of record weighs in favor of a finding of a nexus between the current disability and service.  Resolving all doubt in the Veteran's favor, service connection is warranted for cervical spondylosis with myelopathy.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for cervical spondylosis with myelopathy is granted.  


REMAND

As service connection has been granted for cervical spondylosis with myelopathy, the claim for TDIU must be remanded and readjudicated following the assignment of a disability rating.  

If, after a disability rating has been assigned for service connected cervical spondylosis with myelopathy, it is determined that TDIU still cannot be granted based on the evidence of record, the Veteran must be scheduled for a VA examination. 

The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service connected disabilities have, either alone or together, on his ability to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  The record does not contain such an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement to TDIU following the assignment of a disability rating for service connected cervical spondylosis with myelopathy.  

2.  Then, if TDIU cannot be granted based on the evidence of record, provide him with a new VA examination to determine whether his service connected disabilities, alone or together, as likely as not prevent him from obtaining or retaining gainful employment that his education and occupational experience would otherwise permit him to undertake.  

The examiner should review the claims folders and note such review in the examination report or in an addendum.  

The examiner should provide a rationale for the opinion that takes into account the Veteran's reports.  If further examination is recommended, it should be undertaken.

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

4.  If, after the above development has been completed, TDIU remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


